DETAILED ACTION
This is a requirement for restriction AND election of species addressing the disclosure filed 11 September 2020.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-4, 7 and 13-18 are pending and reviewed.
Claim 5 and 6 are pending and withdrawn from consideration by applicant.
Claims 8-12 are pending and withdrawn from consideration for reasons set forth below.

 	Disposition of the Claims
Claims 8-12 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim must depend in the alternate form only.  Each of claims 8, 9 and 12 depend from more than one claims in the inclusive (e.g., claim 8 incorporates the limitations of claim 4 and claim 2 inclusively).  This is not permitted as each dependent claim must depend from a single claim only (e.g., Claim X depends from Claim A or Claim B, where claims A and B precede Claim X).  Claims 10 and 11 depend from one of these claims either directly or indirectly.  See MPEP § 608.01(n).  Accordingly, the claims not been further treated on the merits.

Election/Restriction
Requirement for Restriction:
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1, 4, 7 and 13-15, drawn to a thermal hybrid tank, classified in F24D 17/00.
II. Claims 2, 3 and 16-18, drawn to a liquid cooled PV panel and solar focusing panel, classified in F24S 20/67 and F24S 23/71, respectively (see election of species below).

The inventions are independent or distinct, each from the other because:

Inventions I and II are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a different design and function in that Invention I is directed to a storage tank for liquid and Invention II is directed to a solar panel system or solar focusing system.  Furthermore, the inventions as claimed do not encompass overlapping subject 

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The substance of the different inventions have searches that do not overlap in scope due to the different classifications.  The result would be a serious burden on the examiner if the restriction were not required.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Requirement for Election of Species:
This application contains claims directed to the following patentably distinct species:

Species A:	Claims 2, 16 and 17
Species B:	Claims 3 and 18

The species are independent or distinct because Species A is directed to a liquid cooled PV panel and Species B is directed to a solar focusing panel, each are in different classifications 
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claim is generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  each of the species are classified in different classes (see above) that do not overlap in scope.  The result would be a serious burden on the examiner if the election of species were not required.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically 
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

In the instant case, applicant is to elect one of Inventions I and II above.  Should applicant elect Invention II, then applicant is to elect one of Species A and B.  The associated claims must also be provided.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM V GILBERT whose telephone number is (571)272-9055.  The examiner can normally be reached on M-F 0800-0430 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571.272.7723.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 






/WILLIAM V GILBERT/Primary Examiner, Art Unit 3649